McCurdy, J.
The respondents claim that the decree of the superior court is erroneous, upon the ground, in the first place, that their contract to manufacture and. deliver goods to the petitioners was executory and prospective, and that they had the full three years in which to perform it. It seems to us that this is a palpable mistake of the tenor and effect of the agreement. It was indeed to exist for three years, but it was to go into effect immediately, and to be kept in a state of continuous performance during that time.
The respondents say, in the next place, that it does not appear but that either the company or their assignee will yet perform their covenants. But it is found that the company have utterly failed, gone into insolvency, made an assignment of their property, and ceased doing business, and that of course it would be impossible for them to keep their engagement. With respect to the assignee, although he might be authorized by the court ol probate, on his application, to work up the stock on hand, he would liavo no power to carry on the manufacturing business with all its expenses and risks on behalf of the estate assigned. The law is precise in defining his duties. Besides, he has obtained no such authority, and refuses even to attempt to perform the agreement, averring that it is terminated.
Finally, it is claimed that the assignee takes the property freed from the obligations imposed by the mortgage. This pretense would hardly justify a serious argument for the purpose of reputation.’
There is nothing erroneous in the judgment.
In this opinion the other judges concurred.